McCooe, J.
(dissenting). I respectfully dissent. The petitioner entered into a lease with the tenant which falsely described him as the owner of the subject premises. Subsequently he commenced this summary proceeding identifying himself as landlord in the petition, a term synonymous with owner. The tenant has established that the petitioner is not the owner nor does he have any present legal relationship to the premises.
*947RPAPL 721 enumerates the classes of persons authorized to commence a summary proceeding. The petitioner does not fit under any of those classes. (Redhead v Henry, 160 Misc 2d 546.) RPAPL 741 (1) requires a statement as to the interest of the petitioner in the property. The misstatement as to ownership requires dismissal. (MSG Pomp Corp. v Doe, 185 AD2d 798, 800.)
The order should be affirmed.
Parness, J. P., and Davis, J., concur; McCooe, J., dissents in a separate memorandum.